Citation Nr: 0316702	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a contusion to the 
right knee. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from December 1945 to 
September 1947.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas.  By way of a 
Memorandum dated in October 2002, the Board requested 
additional development of this case pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
informed of the evidence obtained pursuant to this 
development in March 2003.  However, given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
which invalidated 38 C.F.R. § 19.9(a)(2), this case must be 
remanded to afford the regional office the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claims on appeal.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In making this determination, the Board notes 
that while it has received a letter from the veteran dated in 
March 2003 in which he indicated that he had no additional 
evidence to submit, the record does not reflect that the 
veteran or his representative has been notified of the type 
of evidence he needs to submit and what evidence VA will 
assist him in obtaining as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case must be remanded for the following 
action:

1.  The regional office must review the 
claims file and ensure that all 
notification and development action 
required by the Veteran's Claims 
Assistance Act (hereinafter VCAA) is 
completed.  The regional office should 
ensure that the notification requirements 
and development procedures contained in 
the VCAA are fully complied with and 
satisfied.  In particular, the regional 
office should inform the veteran of the 
type of evidence required from him and 
what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claim.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the January 2003 VA psychiatric 
examination, the VA clinical records 
added to the claims file following the 
October 2002 Board Development 
Memorandum, and the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
regional office.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have 


been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




